Citation Nr: 0734513	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 13, 2003, for 
entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950, and from September 1950 to October 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for tinnitus, evaluated as 10 percent disabling, effective 
March 13, 2003, the date of receipt of the veteran's initial 
claim for service connection. 


FINDING OF FACT

The veteran's initial claim for service connection for 
tinnitus was received March 13, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2003, 
for a grant of service connection for tinnitus have not been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

The Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

In October 2003, the RO granted service connection for 
tinnitus.  At that time, the RO assigned a 10 percent 
disability rating and an effective date of March 13, 2003, 
the date of receipt of the veteran's initial claim for 
service connection for tinnitus.  As the United States Court 
of Veterans Appeals (Court) has stated, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's service connection claim 
has been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of the disability rating and effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.

Furthermore, after the veteran was sent the SOC, he made 
arguments showing he had knowledge of the criteria for an 
earlier effective date.  He argued that he was entitled to an 
earlier effective date due to filing an earlier claim.  Thus, 
he has not been prejudiced due to any prior defective notice 
concerning this issue.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The record reflects that the 
veteran's claims file is complete.  The veteran has not 
indicated that there is any additional evidence that has not 
been obtained which would be pertinent to his claim.  In June 
2005 correspondence, the veteran withdrew his request for a 
hearing before the Board.  As such, the record is sufficient 
for a decision.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The veteran in general contends that the effective date for 
the grant of service connection for tinnitus should be 
November 21, 1977.  This is the date VA sent the veteran 
notice that a November 1977 rating decision denied service 
connection for hearing loss.  

The veteran contended in his May 2005 VA Form 9 that VA did 
not recognize the fact that he had tinnitus at the time of 
his November 1977 denial of service connection for hearing 
loss.  

In his June 2004 Notice of Disagreement, the veteran argued, 
in essence, that the tinnitus claim was part of his claim for 
service connection for hearing loss that was denied in 
November 1977.  The veteran argued that unspecified Court 
decisions held that "persistent tinnitus, no matter how it 
was acquired during service, entitles a veteran to 
compensation, in claims for service connection for tinnitus 
filed before June 10, 1999."  The veteran argues that since 
he submitted a claim for service connection for tinnitus 
prior to June 10, 1999, service connection should be granted, 
effective November 21, 1977.

The Board observes that although the RO originally considered 
the veteran's March 2003 claim to be an application to reopen 
a claim for service connection for tinnitus (see the March 
2003 VCAA letter), the veteran's March 2003 claim was 
actually an initial claim for service connection.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007).  These 
provide, in pertinent part, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, the veteran initially filed a claim for 
entitlement to service connection for tinnitus on March 13, 
2003, not earlier.  The August 1977 claim for service 
connection, that led to the November 1977 rating decision, 
addressed only hearing loss.  It did not address tinnitus.  
Further, at the time the veteran received the November 1977 
rating decision denying service connection only for hearing 
loss, he did not contend that he was also claiming service 
connection for tinnitus.  

By rating decision of October 2003, service connection for 
tinnitus was granted, and the veteran was awarded a 10 
percent rating, effective March 13, 2003, the date of receipt 
of his claim.  

As noted, the regulations require that the effective date of 
the award of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
The veteran did not request service connection for tinnitus 
until March 13, 2003.  Despite the veteran's contentions as 
to past Court decisions, there is no evidence of record that 
shows that he made his initial claim for tinnitus prior to 
March 2003.  The file discloses no earlier formal or informal 
claims of service connection.  See 38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).  It should be remembered that even an informal claim 
must be in writing, and there is no such claim prior to March 
2003.  See Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999).

As the file demonstrates that the earliest claim for service 
connection for tinnitus was received by the RO in March 2003, 
more than a year after service, an effective date prior to 
March 13, 2003 for the award of service connection and 
compensation is not warranted.  Thus, the claim for an 
earlier effective date must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 






	(CONTINUED ON NEXT PAGE)


doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to March 13, 2003, for 
entitlement to service connection for tinnitus is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


